     Case 3:20-cv-00538 Document 24 Filed 08/13/21 Page 1 of 2 PageID #: 2250




                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        HUNTINGTON DIVISION


WAYNE ALAN ROBERTSON,

                                    Plaintiff,

v.                                                            CIVIL ACTION NO. 3:20-0538

KILOLO KIJAKAZI, ACTING
COMMISSIONER OF SOCIAL SECURITY,1

                                    Defendant.


                              MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted Findings of Fact and

recommended that the Court deny Plaintiff’s request for judgment on the pleadings (ECF No. 20);

grant the Commissioner’s request for judgment on the pleadings (ECF No. 22); affirm the decision

of the Commissioner; dismiss this action, with prejudice, and remove it from the docket of the

Court. No objections to the Magistrate Judge’s findings and recommendations have been filed.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES Plaintiff’s request for judgment on the pleadings (ECF No.

20); GRANTS the Commissioner’s request for judgment on the pleadings (ECF No. 22);




1
 Kilolo Kijakazi is now the Acting Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (stating that action survives regardless of any change
in the person occupying the office of the Commissioner of Social Security).
   Case 3:20-cv-00538 Document 24 Filed 08/13/21 Page 2 of 2 PageID #: 2251




AFFIRMS the decision of the Commissioner; DISMISSES this action, with prejudice, and

removes it from the docket of the Court, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:       August 13, 2021




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
